On Motion for Rehearing.
DATTIMORE, J.
Appellant’s motion sets up two grounds: First, that we erred in upholding the action of the trial court in refusing to allow him to draw out of prosecuting witness on cross-examination certain statements which were claimed to have been made by her mother to other parties in the presence of prosecutrix. We see no reason to change our opinion in this regard. The mother of prosecutrix was not a witness, and the matter sought to be thus elicited was purely hearsay. The other claim is that certain special charges upon the question of penetration should have been given. The main charge submitted the issue of penetration clearly and without ambiguity. We fail to see how the giving of special charges upon *762this subject could have aided the jury to a correct solution of the issue. Where a mat-. ter is properly presented, multiplication of special charges bearing on such issue could only confuse the jury.
The motion for rehearing is overruled.